Exhibit 10.9

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”), effective as of
May 16, 2011, attaches to and forms part of the Employment Agreement dated as of
September 30, 2010 (the “Agreement”), between Aon Corporation, a Delaware
corporation (the “Company”) and Kristi Savacool (the “Executive”).

 

WHEREAS, the Company and the Executive mutually desire to amend the Agreement as
provided in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.                                       Section 1(a), “Employment Term; Title”,
is hereby deleted in its entirety and replaced with the following, effective
May 16, 2011:

 

(a)                                  Employment Term; Title.  The Company,
through its business unit, Aon Hewitt, or such other name as the business unit
or subsidiary may have from time to time (“Aon Hewitt”), will employ the
Executive as its Co-Chief Executive Officer or in a comparable senior executive
capacity as determined by the Chief Executive Officer of Aon Corporation (the
“CEO”), for the remainder of the term (the “Term of Employment”) that originally
began on September 30, 2010 and will end on the fifth anniversary thereof,
unless renewed pursuant to Section 3 hereof, or terminated during the Term of
Employment as fully set forth in Section 3.   For purposes of this Agreement, a
“comparable senior executive capacity” means a level 1A position with the
Company, further subject to the terms of Section 2(b) below.

 

Section 1(b), “Responsibilities”, is hereby deleted in its entirety and replaced
with the following, effective May 16, 2011:

 

(b)                                  Responsibilities.   The Executive will
report to the CEO. It will not be a breach of this Agreement if the Executive’s
position is changed, so long as: (i) through December 31, 2013, the Executive
continues in a level 1A position with the Company that is a line role reporting
to the CEO; and, (ii) after January 1, 2014 and through the remainder of the
Term of Employment, the Executive continues in a level 1A position with the
Company that may be either a staff or line position reporting to the CEO.  The
Executive will have the authority and responsibility consistent with the
position in which she will serve.  The Executive will also perform such other
duties (not inconsistent with the Executive’s title) on behalf of the Company
and its subsidiaries as may from time to time be authorized or directed by the
CEO.

 

2.                                       Section 2(a) of the Agreement is
amended effective May 16, 2011, to increase the Executive’s current Base Salary
to $800,000 from $600,000 per year.

 

3.                                       Section 2(b) of the Agreement is
amended effective May 16, 2011, to increase the Executive’s target bonus
opportunity and guaranteed minimum bonus for the 15-month period beginning
October 1, 2010 and ending December 31, 2011 from $750,000 to a target bonus
opportunity of $1,000,000 and a guaranteed minimum bonus of $950,000.

 

--------------------------------------------------------------------------------


 

4.                                       The second to last sentence of
Section 2(c)(i), “Award Pursuant to Leadership Performance Program”, is hereby
deleted in its entirety and replaced with the following:

 

Subject to the approval of the Compensation Committee in the first quarter of
2012, management will propose a similar equity-based award having a grant date
target value of approximately $1,500,000 under the Company’s Leadership
Performance Program, or any successor plan.

 

5.                                       Section 3(b)(ii), “Without Cause or for
Good Reason”, is hereby deleted in its entirety and replaced with the following,
effective May 16, 2011:

 

(ii) Without Cause or for Good Reason.  This Agreement may be terminated by the
Company without Cause on no less than three hundred sixty-five (365) days
advance notice by the Company or by the Executive with or without Good Reason on
no less than ninety (90) days, but no more than 365 days, advance notice to the
Company.  The notice from either party will specify the effective date of the
Executive’s employment termination (the “Termination Date”).  If terminated
without Cause by the Company or for Good Reason by the Executive, the Company
will pay to the Executive all accrued but unpaid Base Salary and benefits as of
the date such notice of termination is delivered (the “Notice Date”), plus a pro
rata bonus for the year in which the Notice Date occurs, with such bonus equal
to the total value of the bonus (i.e. cash portion plus RSU portion) paid to the
Executive for the year prior to the year in which the Notice Date occurs
multiplied by the ratio of (x) the number of days in the period from Notice Date
back to the immediately prior January 1, divided by (y) 365.  This payment will
be paid as soon as possible, but no later than 30 days following the Notice
Date.  In addition, if this Agreement is terminated without Cause by the Company
or for Good Reason by the Executive, so long as the Executive continues to abide
by the provisions of Sections 4(b), 4(c) and 6 herein, through the Termination
Date the Company will (A) continue to pay to the Executive an amount equal to
the Base Salary as and when it would be paid to its executives generally through
the Termination Date and (B) provide the Executive welfare benefits as generally
provided to executives of the Company and continue vesting of the Executive’s
equity-based awards.  On the Termination Date (or upon the date of the
Executive’s Separation from Service, if earlier), the Company will provide the
Executive with a cash payment equal to one time the Executive’s annual Base
Salary as of the Notice Date.  Furthermore, all of the Executive’s RSU’s shall
fully vest upon the Termination Date (or upon the date of the Executive’s
Separation from Service, if earlier), if not already vested, and all other
equity-based awards (or cash equivalents, as applicable) vested as of the Notice
Date shall remain vested until paid and, if such awards have not fully vested as
of the Notice Date, an additional 12 months of vesting (or such shorter period
if the Notice Period is less than 12 months or a shorter period is needed to
fully vest the awards) shall apply.

 

6.                                       The remaining provisions of the
Agreement shall remain in effect as originally adopted.

 

Signature page follows.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date set forth above.

 

AON CORPORATION

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. Besio

 

/s/ Kristi A. Savacool

 

Gregory J. Besio

 

Kristi Savacool

 

 

 

 

 

 

 

 

Chief Human Resources Officer

 

Co-Chief Executive Officer

Aon Corporation

 

Aon Hewitt

 

--------------------------------------------------------------------------------